Citation Nr: 0006120
Decision Date: 03/07/00	Archive Date: 09/08/00

Citation Nr: 0006120       
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  93-14 343A     )      DATE
       )
       RECONSIDERATION            )
       )

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Whether the veteran may be deemed to have been on inactive 
duty for training at the time of his death.


REPRESENTATION

Appellant represented by:  Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel

INTRODUCTION

The veteran served on active duty for training from February 
to June 1977 and from June to July 1978; he also performed 
periods of inactive duty training between December 1976 to 
May 1979, the specific dates of which have not been verified.  
The appellant has been recognized as the veteran's surviving 
spouse.

This matter stems from an April 1993 RO denial of dependency 
and indemnity compensation based upon the veteran's duty 
status at the time of his death.  In a June 1996 decision, 
the Board upheld the denial.  In December 1999, however, the 
Board granted reconsideration of that decision thereby 
placing the case before this expanded panel.  This decision 
replaces the June 1996 Board decision.  See 38 U.S.C.A. 
§ 7103 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1000, et seq. 
(1999).  Although another appeal had been certified to the 
Board based upon whether new and material evidence had been 
submitted to reopen the claim, since the benefit is granted 
herein, that issue is moot.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran died on May [redacted], 1979 as the result of 
injuries received in a motor vehicle accident that occurred around 
1:00 or 2:00 a.m.
 
3.  He was proceeding directly to authorized inactive duty 
training at the time of his death.


CONCLUSION OF LAW

The veteran is deemed to have been on inactive duty for 
training at the time of his death.  38 U.S.C.A. §§ 101, 106, 
1310, 5107 (West 1991); 38 C.F.R. § 3.6 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant evidence has 
been properly developed and that there is no further duty to 
assist in order to comply with the duty to assist as mandated 
by 38 U.S.C.A. § 5107.

Dependency and indemnity compensation benefits are payable to 
the surviving spouse, children, or parent of any veteran who 
dies in the active military, naval, or air service.  38 
U.S.C.A. § 1310.  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training in which the individual was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6.

Any individual who is disabled or dies from an injury 
incurred while proceeding directly to or returning directly 
from authorized inactive duty training is deemed to have been 
on inactive duty training at the time such injury was 
incurred.  In determining whether the individual was disabled 
or died from an injury so incurred, VA shall take into 
account the hour on which the individual began the travel, 
the hour on which such individual was scheduled to arrive for 
duty, the method of travel, the itinerary, the manner in 
which the travel was performed, and the immediate cause of 
disability or death.  Whenever any claim is filed alleging 
that the claimant is entitled to benefits by these 
provisions, the burden of proof shall be on the claimant.  38 
U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e); see also 38 C.F.R. 
§ 3.6(d)(4) (inactive duty training generally includes duty 
performed by a member of the National Guard of any state).

A May 1979 accident report by the New Mexico State Police 
shows that the veteran was involved in a motor vehicle 
accident on May [redacted], 1979, that occurred at 2:00 am.  The 
report reveals that there were three other individuals in the 
vehicle at the time of the accident and that the veteran was 
not the driver.  The accident occurred three miles south of 
Tucumcari, New Mexico.  A death certificate shows that the 
veteran died at 1:00 a.m. on May [redacted], 1979, as the result 
of internal injuries sustained in the accident.

A May 1979 service department Report of Casualty shows that 
the veteran was assigned to a National Guard unit in 
Tucumcari, New Mexico, that he died on May [redacted], 1979, and 
that he was "not in a duty status" at the time of his death.

A death report by the New Mexico Medical Investigator shows 
that the vehicle in which the veteran was riding had been 
traveling northbound, three miles south of Tucumcari, New 
Mexico.  The vehicle had been moving at a high rate of speed, 
left the roadway and overturned.  The veteran was believed to 
have been a passenger who had been picked up as a hitchhiker.

A May 1979 notification of death from the service department 
has an attached inactive duty training schedule, showing that 
the veteran's had been attached to his National Guard through 
May [redacted], 1979.

A May 1979 Unit Record of Reserve Training for the veteran's 
unit shows that a drill was scheduled for May 5-[redacted], 1979.  It 
appears that the veteran may have been absent, with leave, on 
leave May 5.  His May [redacted] death is therein noted, along 
with the phrase "no Line of Duty."

In her June 1993 notice of disagreement the appellant 
asserted that the veteran had left their residence in [redacted] 
[redacted], Texas, on Friday, May 5, 1979, at approximately 5:15 
p.m., to go to Tucumcari, New Mexico, to attend his training.  
She stated that his car broke down en route, and consequently 
he hitched a ride with someone else.  The motor vehicle 
accident occurred while he was a passenger in the car of the 
person who had provided him a ride.  She stated that it was 
not known at what time he got a ride or how long he had been 
traveling with the other person.  She stated that he was 
required to report for training at 7:00 a.m. on May [redacted], 
1979.  In a July 1993 statement she stated that it was 127 miles 
from Hale Center, Texas, to Tucumcari, New Mexico, and that 
the drive normally took about 2.5 hours.

Two March 1993 statements, by individuals affiliated with the 
New Mexico National Guard, indicate that the veteran had been 
on his way to attend a scheduled drill of his National Guard 
unit at the time the accident occurred.

A June 1993 statement from the veteran's unit administrator 
indicates that the veteran had been en route from his home in 
Texas to the scheduled drill at Tucumcari, New Mexico, and 
that the accident occurred on saturday morning prior to the 
start of the drill.  He stated that he did not remember the 
specific dates involved, but that the appellant had provided 
him with the date May [redacted], 1979.

A July 1993 statement from the veteran's unit commander 
reveals that the veteran had been en route to authorized 
training at the time the accident occurred.  The veteran 
reportedly had car trouble while driving to Tucumcari, and 
hitched a ride in order to be at first formation at 7:30 a.m. 
on Saturday, May [redacted], 1979.

The evidence of record includes a calendar that shows May [redacted], 
1979, was a Sunday.

A June 1994 statement from the clerk of the veteran's unit 
indicates that the unit had scheduled drills on Saturday, May 
5, and Sunday, May [redacted], 1979.  The veteran reportedly attended 
the drill on May 5, and left to go home.  The veteran was 
reportedly returning to Tucumcari for the second day of the 
drill when the accident occurred.

In a June 1994 affidavit the unit administrator noted that 
the unit had had a drill scheduled for May 5-[redacted], 1979.  He 
stated that the veteran attended the Saturday portion of the 
drill, and the unit was released at about 1700 hours on May 
5.  The drill was to start again at 7:30 a.m. on Sunday.  He 
stated that the veteran had gone home after the drill on 
Saturday, and was returning for the Sunday drill when the 
accident occurred.

In a June 1994 affidavit the unit commander stated that as 
the result of his command investigation of the veteran's 
death, it was determined that the veteran had had car trouble 
en route from home to his duty station in Tucumcari, New 
Mexico.  The veteran's car had reportedly been left in the 
vicinity of Hereford, Texas.  The veteran had reported for 
duty on Saturday and made arrangements during the duty day 
with family members to retrieve his car following the drill 
on Saturday, so that the car could be repaired prior to the 
dismissal on Sunday.  The veteran was said to have retrieved 
his car after the Saturday drill, but had additional problems 
requiring him essentially to abandon the vehicle and hitch a 
ride back to Tucumcari.

In a March 1997 letter, the unit commander described his 
interaction with the veteran on Saturday, May 5, 1979.  The 
commander indicated that he had given the veteran permission 
to leave duty early that day to retrieve the car, with the 
understanding that the veteran was to return to duty, on 
time, Sunday.

The service department has determined that the deceased was 
not in a duty status at the time of the accident.  See Duro 
v. Derwinski, 2 Vet. App. 530 (1992) (VA is bound by the 
service department's certification of service).  Therefore, 
entitlement to dependency and indemnity compensation benefits 
necessarily turns on whether the deceased was in qualifying 
travel status at the time of his death.  It is VA's 
responsibility to determine if the deceased died while en 
route directly to or from authorized duty.  38 C.F.R. 
§ 3.6(e)(2).

There is no question that the deceased died on Sunday, May [redacted], 
1979, as the result of injuries received in a motor vehicle 
accident that occurred at 1:00 or 2:00 a.m. on that day, and 
that he was a passenger in the vehicle in which he was 
riding.  The appellant stated that the veteran left their 
home at 5:15 p.m. on "Friday," May 5, to attend the 
scheduled drill on the next day, and that he was killed that 
night.  The Board finds this statement, along with the other 
1993 statements that may support this description of events, 
to be inaccurate.  May 5, 1979, was a Saturday, not a Friday, 
and a number of other individuals have provided evidence that 
the veteran had attended the drill in Tucumcari on Saturday.  
The veteran could not have left home at 5:15 p.m. on Saturday 
either because he was at the drill until 1700 hours (5:00 
p.m.) on Saturday, and the appellant has indicated that it is 
a 2.5 hour drive from [redacted], Texas, to Tucumcari, New 
Mexico.

The Board finds that the July 1994 statement from the 
deceased veteran's unit commander provides the most plausible 
explanation regarding his death.  It is more probative than 
much of the other evidence submitted since it is based on an 
investigation undertaken by the unit commander and did not 
rely on memories of an event that happened many years 
earlier.  While there is some evidence in the unit's records 
that the veteran was absent on May 5, the Board finds that 
the several individuals, including the unit commander, who 
essentially claim to have been aware of his being on duty 
that Saturday, to be more credible.  Moreover, the veteran 
apparently had permission to leave early on Saturday to 
retrieve his car, which might explain the entry--of his being 
absent--in the records.  The unit commander clarified, 
however, in his March 1997 statement, that the veteran was to 
return to duty, on time, the next day.  Other records support 
the fact that the veteran's unit had a scheduled drill for 
that Sunday.

Under the scenario that the Board finds most likely, the 
veteran thus attempted to retrieve his car some time during 
the evening of Saturday May 5 or early Sunday morning, May [redacted], 
1979.  Due to unforeseen difficulties, he was forced to 
return to Tucumcari for Sunday's training by hitchhiking.  As 
the appellant has noted, this was apparently the most direct 
route he had available to return.  It is worth noting that 
even if the veteran had not been on duty Saturday, he was 
still proceeding as directly as he could to his drill 
scheduled for Sunday May [redacted], 1979.

The commander's findings, as reflected in his 1994 statement, 
are further supported by the findings of New Mexico 
authorities.  Specifically, the veteran was traveling 
northbound, just three miles south of Tucumcari.  That is, at 
the time of death, the veteran was apparently heading 
directly towards his National Guard unit's encampment just 
hours before he was required to be there.  Regarding the 
factors that are to be considered in determining whether the 
veteran was traveling directly to the drill, the Board cannot 
determine exactly when the veteran began his return trip to 
Tucumcari.  Given his apparent difficulty in retrieving his 
car, however, a protracted time period might not be 
unexpected.  Likewise, it would not be unexpected that--
perhaps being stranded on the road--that he would try to 
hitch a ride which could have caused him to arrive a few 
hours early in Tucumcari.  The key fact in this case, 
however, is that the veteran was killed on his return trip to 
his National Guard unit, not on his outgoing trip Saturday 
evening to retrieve his car.  Thus, he was proceeding 
directly to authorized inactive duty training, and is deemed 
to have been on inactive duty training at the time the fatal 
injury was incurred.

As required by law, the appellant has met her burden of 
proof: the preponderance of the evidence favors granting the 
appeal.  38 U.S.C.A. § 106; 38 C.F.R. § 3.6; cf. 38 U.S.C.A. 
§ 5107.


ORDER

The veteran is deemed to have been on inactive duty for 
training at the time of his death; the appeal is granted.



                                            ______________________________              
______________________________
      J.F. GOUGH                                      GARY L. GICK
Member, Board of Veterans' Appeals            Member, Board of Veterans' Appeals



             
       WAYNE M. BRAEUER 
       Member, Board of Veterans' Appeals



 





Citation NR: 9616557       
Decision Date: 06/11/96           Archive Date: 06/24/96
DOCKET NO.  94-31 330      )      DATE
       )
       )

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico


THE ISSUE

Whether the deceased is deemed to have been in inactive duty 
training at the time of his death.


REPRESENTATION

Appellant represented by:  Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. W. Fabian, Associate Counsel




INTRODUCTION

The deceased had active duty for training from February 1977 
to June 1977 and from June 1978 to July 1978 and inactive 
duty training from December 1976 to May 1979, the specific 
dates of which have not been verified.

This matter is on appeal to the Board of Veterans Appeals 
(Board) from an April 1993 determination by the RO that the 
appellant was not entitled to dependency and indemnity 
compensation benefits because the deceased was not in a duty 
status at the time of his death.  The appellant filed a 
notice of disagreement pertaining to this issue and a 
statement of the case was issued on May 19, 1994.  The 
appellants substantive appeal was filed July 25, 1994.  In 
April 1995 the appellant was notified that her substantive 
appeal was not timely filed, although the RO appears to have 
disregarded this determination and certified the appeal on 
the issue as shown.  The Board finds that the substantive 
appeal was timely filed and will proceed with a determination 
on the merits of the case.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that her husbands death did occur 
while he was in duty status because he had attended inactive 
duty training on the day prior to his death and he was en 
route to inactive duty training at the time of the vehicle 
accident in which he was killed.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1995), has reviewed and considered 
all of the evidence and material of record in the claims 
file.  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, it is the 
decision of the Board that the preponderance of the evidence 
is against a finding that the death of the deceased occurred 
while he was on active duty, or active or inactive duty for 
training.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants appeal has been obtained by 
the RO.

2.  The deceased died on May 6, 1979, as the result of 
injuries received in a motor vehicle accident that occurred 
at 2:00 military time on the same day.

3.  The deceased was not on active duty, active duty for 
training, or in inactive duty training status, nor was he 
proceeding directly to or returning directly from training, 
at the time of his death.


CONCLUSION OF LAW

The death of the deceased did not occur in service.  
38 U.S.C.A. §§ 101(24), 106(d), 1310, 5107 (West 1991 and 
Supp. 1995); 38 C.F.R. § 3.6 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) because the evidence shows that it is plausible.  
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
Consequently, the VA has a duty to assist the appellant in 
the development of the evidence.  38 U.S.C.A. § 5107(a).  
There is no indication in the file that there is any 
outstanding evidence that is relevant to the issue on appeal.  
The Board concludes, therefore, that the VA has met its duty 
to assist the appellant in developing the facts of her case.

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse, children, or parent of any 
veteran who dies in the active military, naval, or air 
service.  38 U.S.C.A. § 1310.  The term active military, 
naval, or air service includes active duty, any period of 
active duty for training in which the individual was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  Any individual who 
is disabled or dies from an injury incurred while proceeding 
directly to or returning directly from authorized inactive 
duty training is deemed to have been on inactive duty 
training at the time such injury was incurred.  In 
determining whether the individual was disabled or died from 
an injury so incurred, VA shall take into account the hour on 
which the individual began the travel; the hour on which such 
individual was scheduled to arrive for duty; the method of 
travel; the itinerary; the manner in which the travel was 
performed; and the immediate cause of disability or death.  
Whenever any claim is filed alleging that the claimant is 
entitled to benefits by these provisions, the burden of proof 
shall be on the claimant.  38 U.S.C.A. § 101(6)(d); 38 C.F.R. 
§ 3.6(e).

A May 1979 accident report by the New Mexico State Police 
shows that the deceased was involved in a motor vehicle 
accident on May 6, 1979, that occurred at 2:00 military time.  
There were three other individuals in the vehicle at the time 
of the accident and the deceased was not the driver.  The 
accident occurred three miles south of Tucumcari, New Mexico.  
A death certificate shows that the deceased died at 1:00 a.m. 
on May 6, 1979, as the result of internal injuries sustained 
in the accident.

The service department Report of Casualty shows that the 
deceased was assigned to a National Guard unit in Tucumcari, 
New Mexico, that he died on May 6, 1979, and that he was not 
in a duty status at the time of his death.  A death report by 
the New Mexico Medical Investigator shows that the vehicle in 
which the deceased was riding was traveling at a high rate of 
speed, left the roadway, and overturned.  The deceased was 
believed to have been a passenger who had been picked up as a 
hitchhiker.  The Unit Record of Reserve Training for the unit 
of the deceased for May 1979 shows that a drill was scheduled 
for May 5-6, 1979, that the deceased was absent on leave May 
5, that he died in a vehicle accident on May 6, and that his 
death was not in the line of duty.

In a June 1993 statement the appellant asserted that the 
deceased had left their residence in Hale Center, Texas, on 
Friday, May 5, 1979, at 5:15 p.m., to go to Tucumcari, New 
Mexico, to attend the scheduled drill.  She stated that his 
car broke down enroute, at which time he hitched a ride with 
someone else and the motor vehicle accident occurred while he 
was a passenger.  She stated that it was not known at what 
time he got a ride or how long he had been traveling with the 
other person.  She stated that he was required to report for 
training at 7:00 a.m. on May 6, 1979.  In a July 1993 
statement she stated that it was 127 miles from Hale Center, 
Texas, to Tucumcari, New Mexico, and that the drive normally 
took 2.5 hours.

The appellant submitted affidavits from two individuals in 
which the affiants stated that the deceased was on his way to 
a scheduled drill of his National Guard unit at the time the 
accident occurred.  A June 1993 affidavit from the deceaseds 
unit administrator indicates that the deceased was enroute 
from his home in Hale Center, Texas, to the scheduled drill 
at Tucumcari, New Mexico, and that the accident occurred on 
Saturday morning prior to the start of the drill.  He stated 
that he did not remember the specific dates involved, but 
that he remembered the details, and that the appellant had 
provided him with the date of May 6, 1979.  A July 1993 
statement from the unit commander of the deceaseds unit 
shows that the deceased was enroute to authorized training 
from his home of record in Hale Center, Texas, at the time 
the accident occurred.  He stated that the deceased had car 
trouble while driving to Tucumcari, and that he then hitched 
a ride in order to be at first formation at 7:30 a.m. on 
Saturday, May 6, 1979.

The evidence of record includes a calender that shows May 6, 
1979, occurred on a Sunday.  A June 1994 affidavit from a 
fellow National Guard member shows that the deceaseds unit 
had a scheduled drill on Saturday, May 5, and Sunday, May 6, 
1979.  He stated that the deceased attended the drill on May 
5, then went home, and was on his way back to Tucumcari for 
the second day of the drill when the accident occurred.  In a 
June 1994 affidavit the unit administrator stated that the 
unit had a drill scheduled for May 5-6, 1979.  He stated that 
the deceased attended the Saturday portion of the drill, and 
they were released at about 1700 hours on May 5.  The drill 
was to start again at 7:30 a.m. on Sunday.  He stated that 
the deceased went to his home in Texas after the drill on 
Saturday, and that he was returning for the Sunday drill when 
the accident occurred.  In a July 1994 affidavit the unit 
commander stated that as the result of his command 
investigation of the deceaseds death, it was determined that 
the deceased had car trouble enroute from his home of record 
in Plainview, Texas, to his duty station in Tucumcari, New 
Mexico.  He stated that the car was left in the vicinity of 
Hereford, Texas, and the deceased reported for duty and 
completed duty on Saturday as required.  He further stated 
that the deceased made arrangements to retrieve his car from 
Hereford, Texas, following the drill on Saturday, so that the 
car could be repaired prior to the dismissal on Sunday.  He 
stated that the deceased retrieved the car from Hereford, but 
had additional problems and had to abandon the vehicle and 
hitch a ride back to Tucumcari, at which time the accident 
occurred.

The service department has determined that the deceased was 
not in a duty status at the time of the accident.  See Duro 
v. Derwinski, 2 Vet.App. 530 (1992) (VA is bound by the 
service departments certification of service).  Therefore, 
entitlement to DIC benefits is dependent on whether the 
deceased was in qualifying travel status at the time of his 
death.  It is VA responsibility to determine if the deceased 
died while enroute directly to or from authorized duty.  
38 C.F.R. § 3.6(e)(2).  There is no question that the 
deceased died on 6, 1979, as the result of injuries received 
in a motor vehicle accident that occurred at 1:00 or 2:00 
a.m. on that day, and that he was a passenger in the vehicle 
in which he was riding.  The appellant stated that the 
servicemember left their home at 5:15 on Friday, May 5, to 
attend the scheduled drill on the next day, and that he was 
killed that night.  The Board finds that this statement, the 
June 1993 affidavit from the deceaseds unit administrator, 
and the July 1993 statement from the unit commander 
supporting this contention are not credible.  May 5 was a 
Saturday, not a Friday, and a number of other individuals 
have provided evidence that the deceased attended the drill 
in Tucumcari on Saturday.  He could not have left their home 
at 5:15 on Saturday because he was at the drill until 1700 
hours on Saturday, and the appellant has indicated that it is 
a 2.5 hour drive from Hale Center to Tucumcari.  The 
statements provided in the June 1993 affidavit from the 
deceaseds unit administrator and the July 1993 statement 
from the unit commander were contradicted by their June 1994 
and July 1994, respectively, affidavits.

The Board finds that the July 1994 affidavit from the 
deceaseds unit commander provides the most plausible 
explanation and the most probative evidence regarding his 
death.  This evidence is supported by the June 1994 
affidavits from a fellow National Guard member and the unit 
administrator indicating that the deceased attended the drill 
on Saturday, then left the base and was returning when the 
accident occurred.  The evidence is most probative because it 
was based on an investigation undertaken by the unit 
commander and does not rely on memories of an event that 
happened many years before.

The unit commander has indicated that the deceased attended 
the drill on Saturday, then returned to Hereford, Texas, to 
retrieve his abandoned vehicle and was killed on returning to 
Tucumcari.  The law requires that the injury be incurred 
while proceeding directly to or returning directly from 
authorized inactive duty training.  By returning to Hereford 
to retrieve his vehicle, the deceased was not going directly 
to or returning directly from the scheduled drill.  He was 
not traveling for the purpose of returning to his residence 
and his destination was Hereford, Texas, where his car was 
located, not his home in Hale Center, Texas.  By considering 
the purpose of the travel and his destination, the Board has 
determined that the evidence submitted by the appellant does 
not show that the deceased was traveling directly to or 
returning directly from the inactive duty training when the 
accident that caused his death occurred.


ORDER

The claim that the deceased died while in inactive duty 
training is denied.



             
       GEORGE R. SENYK
       Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, 741 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1995), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -


